 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   FERNANDO GASTELUM,                                  Case No. 1:21-cv-01079-NONE-SAB

11                  Plaintiff,                           ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
12           v.                                          WITHOUT PREJUDICE AND REQUIRING
                                                         PLAINTIFF TO FILE LONG FORM
13   CENTRAL VALLEY HOSPITALITY, LLC,                    APPLICATION OR PAY FILING FEE

14                  Defendant.                           (ECF No. 3)

15                                                       TWENTY DAY DEADLINE

16

17          Fernando Gastelum filed a complaint in this action on July 12, 2021. (ECF No. 1.)

18 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in

19 forma pauperis pursuant to 28 U.S.C. § 1915.             However, Plaintiff’s application was not

20 sufficiently completed for the Court to determine if he is entitled to proceed in this action

21 without prepayment of fees.

22          In his application, Plaintiff indicates that he receives some gross pay or wages in addition

23 to his disability benefits, however, the space for the employer’s name and address was left blank.

24 Additionally, Plaintiff’s listed expenses are proffered to be approximately twice his income level.

25          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

26 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is
27 unwilling to complete and submit the long form application, Plaintiffs must pay the filing fee in

28 full.


                                                     1
 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 4                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 5          3.      Within twenty (20) days of the date of this order, Plaintiffs shall either (1) pay

 6                  the $402.00 filing fee for this action, or (2) complete and file the enclosed

 7                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 8                  Form) – AO 239; and

 9          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

10                  to pay the filing fee and failure to comply with a court order.

11
     IT IS SO ORDERED.
12

13 Dated:        July 14, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
